Citation Nr: 1529013	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a)(2) on account of loss of use of one foot.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran had a hearing before the undersigned Acting Veterans' Law Judge in April 2014.  A transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected disability results in the loss of use of his right foot.


CONCLUSION OF LAW

The criteria for an award of SMC based on the loss of use of his right foot are met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.21, 4.40, 4.63 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected right foot peripheral neuropathy is of such severity as to result in loss of use of his right foot.

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) (2014) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40 (2014), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) (2014) and 38 C.F.R. § 4.63 (2014) only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2014) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).
According to an April 2013 VA examination report, the examiner opined that the Veteran was able to ambulate, propulse, and balance well with use of a right dorsiflexion ankle-foot orthosis (AFO) brace on the right foot and bilateral custom shoes.  The examiner further noted that when not wearing a brace, the Veteran was able to walk with a limping and slightly stepping gait.  The examiner concluded that the functional loss of the right foot was not of the severity that would be equivalent to the need of requiring an amputation or prosthesis.

During the April 2014 hearing, the Veteran testified that without the use of his AFO brace, he could not stand on his right foot alone, and depended on his left foot "a lot."  Hearing Transcript, pg. 7.  He said that he was able to drive, but had to use the heel of the brace to press the accelerator pedal, and had been advised to obtain a left foot gas pedal.  Id.  He also reported experiencing "quite a bit" of falls, and relied on a cane or railings to move up and down the stairs.  Id. at 8.  

In an April 2014 note, the Veteran's treating podiatrist wrote that the Veteran had "absolutely no use" of the right leg due to foot drop.  He explained that without the use of the AFO brace, the Veteran would be confined to a wheelchair or a bed, and that the net result is that the brace allowed the Veteran to be mobile and get around.  

The above medical evidence presents conflicting accounts of the functional loss experienced by the Veteran.  However, it appears that the Veteran relies on the foot brace to achieve any functional use of his right foot.  The April 2014 podiatry note and the Veteran's testimony indicate that, but for the brace, his ability to use his right foot was virtually negligible.  The Board finds that together, the April 2014 podiatry note and hearing testimony are of greater probative value than the April 2013 VA examination report.  

Thus, based on the degree of limited functionality described in the April 2014 podiatry note and the Veteran's testimony, and resolving any doubt in the Veteran's favor, the preponderance of the evidence demonstrates that the severity of the Veteran's right foot disability constitutes "loss of use," sufficient for the award of SMC.  

ORDER

SMC based on the loss of use of one foot is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


